Judgment, Supreme Court, New York County (Michael Obús, J.), rendered December 13, 1994, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s claim that the court improperly failed to inquire of a juror whether she had been paying attention during summation is unpreserved for appellate review since defendant failed to request an inquiry and did not object to the court’s reliance on its own observations (see, People v Jones, 173 AD2d 359, lv denied 78 NY2d 1077), and we decline to review it in the interest of justice. In any event, the court’s observations served as a sound basis for it to determine that an inquiry was not needed (see, People v McIntyre, 193 AD2d 626, lv denied 82 NY2d 757). Concur—Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.